Order entered November 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00863-CR

                          STEVEN WAYNE BASSETT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 062955

                                           ORDER
       Although the court reporter filed a “State’s and Defendant’s Exhibits Index,” the only

exhibits filed with the record are State’s Exhibit nos. 26 and 29. The remaining exhibits have not

been filed. Accordingly, the Court ORDERS court reporter Lisa Trasvalina to file, within

FIFTEEN DAYS of the date of this order, a supplemental record containing copies of the

following exhibits:

       State’s Exhibit nos. 1 through 23, 24, 27, and 30-42;

       State’s Offer of Proof Exhibit A;

       Defendant’s Exhibit nos. 1 through 13, 15 through 23, 24, 27, 35, 36, and 53;

       Defendant’s Offer of Proof Exhibits A, and B; and

       Defendant’s Motion for New Trial Exhibit A.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Lisa Trasvalina and to counsel for all parties.


                                                      /s/   LANA MYERS
                                                            JUSTICE